Citation Nr: 1129892	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-27 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction of the disability rating for the Veteran's service-connected lumbar spine disability, from 20 percent to 10 percent, effective from September 1, 2007, to October 9, 2007, was proper.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to April 1986 and from December 2003 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which decreased the Veteran's lumbar spine disability rating from 20 percent to 10 percent, effective September 1, 2007.

The RO later assigned an increased rating of 40 percent for the lumbar spine disability in a November 2007 rating decision, effective October 9, 2007.  Thus, the issue on appeal is whether the reduction to 10 percent for the lumbar spine disability was proper, effective from September 1, 2007, to October 9, 2007.  An August 2008 Supplemental Statement of the Case characterized the issue as including the evaluation of 40 percent effective, October 9, 2007.  However, the Veteran did not appeal the November 2007 rating decision.  Thus, the issue of entitlement to a rating higher than 40 percent for the lumbar spine disability is not before the Board.

The Veteran requested a personal hearing in January 2008, but then later opted for a VA examination report in lieu of a hearing in July 2009.

The Veteran had previously selected a Veterans Service Organization (VSO) to represent him by signing a VA Form 21-22 in May 2005.  In October 2006, the Veteran selected a different VSO by signing another VA Form 21-22.  The second VSO sent the Board a letter in October 2010 noting that they would not represent a veteran after the substantive appeal had been filed.  Moreover, the record already reflected that the original VSO had been submitting arguments on the Veteran's behalf.  Thus, the second VSO indicated that they were unable to accept representation.  As it was unclear what the Veteran's representation preferences were, in May 2011, the Board sent the Veteran a letter giving him the opportunity to clarify this matter.  The Veteran did not respond to the letter.  In order to avoid any potential privacy violations, the Board will proceed as if the Veteran is not represented.

The issue of entitlement to an increased rating for the lumbar spine disability has been raised by the record via a June 2010 statement submitted by a VSO on the Veteran's behalf.  The RO has not addressed this issue since it continued a 40 percent rating for the lumbar spine disability in a September 2009 rating decision.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  


FINDING OF FACT

Since the date of the initial grant of service connection in 2005, the Veteran's lumbar spine disability has not shown any sustained improvement, and effective prior to October 9, 2007, has been more often than not manifested by symptoms including decreased range of motion with flexion restricted to 70 or 80 degrees, painful motion, and radiating pain into the lower extremities.



CONCLUSION OF LAW

The rating for the lumbar spine disability was improperly reduced from 20 to 10 percent, and the criteria for restoration of a 20 percent evaluation for the disorder have been met from September 1, 2007, to October 9, 2007.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.343, 4.71a, Diagnostic Code (DC) 5243 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Rating Reductions

A.  Applicable Law

Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).

In the present case, the Veteran's 20 percent rating, reduced to 10 percent in the June 2007 rating decision on appeal, had been in effect for less than a five-year period.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." See Brown, 5 Vet. App. at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The diagnostic codes for rating diseases and injuries of the spine are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  (Intervertebral disc syndrome will be rated under the general rating formula for the spine or under a formula for disc syndrome based on incapacitating episodes.)  Id.  A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.) 68 Fed. Reg. 51,454, 51,456-58 (codified at 38 C.F.R. § 4.71a, DC 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2)).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately. 68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, DC 5235 to 5243, Note (1).

Pursuant to DC 5243 (regarding intervertebral disc syndrome (IVDS)), a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

Turning to the merits of this claim, the Veteran contends that the RO's reduction of his lumbar spine evaluation from 20 percent to 10 percent was improper.  In an August 2006 statement, he actually had stated that his lumbar spine disability was worse.

The 20 percent rating the Veteran seeks to have restored was awarded based on a December 2005 VA examination.  The Veteran reported that he experienced pain in the lower back, with a severity rated at about 9 out of 10.  The pain extended into the legs bilaterally, and was constant and sharp with no flares present.  There were no assistive devices utilized and no (neurological) associated symptoms present.  He had fallen twice in the past three weeks but was able to do his normal daily activities and work in an office setting.  

Examination of the lumbar spine showed flexion from 0 to 70 degrees.  The Veteran was unable to flex beyond this point without incurring significant pain.  He was only able to flex two times and had to discontinue due to pain with significant spasm of the lumbosacral muscles and tenderness into the sciatic area.  There was no change in spinal configuration with the spasm present.  A magnetic resonance imaging (MRI) report of the lumbar spine showed a disk bulge at L4-5 and L5-S1, which was minimally abnormal.  There was no nerve root impingement or signal changes seen in the cord.  The diagnosis was chronic low back strain with spasm and sciatica and minimal degenerative disc disease.  

The rating reduction was based on the results of an October 2006 VA examination. The Veteran stated that the pain radiated to the hip but not the leg, and was described as a dull ache with an intensity of 8 out of 10.  He took Etodolac and Tramadol with minimal relief and had been using analgesic balm at night, with minimal relief.  He also used a heating pad.  He had had no acute flare-ups of his back pain that were incapacitating requiring bedrest, crutches, wheelchair, or emergency room management in the past 12 months.  There were no associated features or symptoms or walking or assistive devices used.  The Veteran stated that he had taken six days of sick leave in the past 12 months because of his back pain.

Inspection of the spine revealed normal posture, gait, curvature, and symmetry, and normal rhythm of the spinal motion.  Forward flexion was from 0 to 80 degrees out of 90 degrees with pain; extension backwards was from 0 to 30 degrees out of 30 degrees with pain; lateral flexion was from 0 to 30 degrees out of 30 degrees bilaterally with mild discomfort; and lateral rotation was 0 to 30 degrees out of 30 degrees bilaterally without pain.  There were no additional limitations noted with repetition of movement during the physical examination related to pain, fatigue, incoordination, weakness, or lack of endurance.  He had objective evidence of painful motion.  There was no spasm or weakness but he did have mild tenderness of the paravertebral muscles of L4-5.  There were no postural abnormalities.  Sensory, motor, and reflexes examination was normal.  It was found that the criteria for intervertebral disc syndrome were not applicable.  The diagnosis was lumbosacral strain.  He had no signs of radiculopathy or sciatic nerve involvement.

The Veteran was afforded another VA examination in October 2007, on which the RO relied to grant an increased rating of 40 percent for the lumbar spine disability.   The Veteran complained of pain in the lumbosacral region radiating to the left lower extremity with intermittent paresthesias.  The pain was a severity of 10 out of 10 and was sharp to dull and constant.  He was taking several medications including Tramadol, Hydrocodone, Etodolac, and Methocarbamol.  There was transient relief.  Flare-ups occurred with climbing activities, as was required at his job working on tanks.  He did not have any associated neurological features or symptoms, other than described above.  He ambulated without assistive devices or lumbar brace.  He could walk less than a mile.  He had no unsteadiness or falls.  He was unable to do his job because of the constant pain but accommodations were made at work.  He had taken off about 10 to 15 days that year from work.  He was self-sufficient at a slower pace with day-to-day activities.  

On physical inspection, the spine was symmetrical; posture was with a right lateral listing and the gait was antalgic.  On range of motion studies, the Veteran could not perform forward flexion due to the severity of the pain.  Extension was from 0 to 10 degrees with pain throughout.  Bilateral flexion and rotation were to 15 degrees with end range pain.  There was continued pain with repetitive use times three and no change in range of motion.  Again, the Veteran was unable to perform forward flexion of the lumbar spine as he indicated that it was due to the severe pain.  There were no paralumbar spasms.  Left paralumbar muscle guarding was present and tenderness was diffuse in the mid lumbosacral region.  With respect to postural abnormalities, there was right lateral listing.  Sensation was intact in both lower extremities and there was no muscular wasting.  Deep tendon reflexes were symmetrical and rectal examination showed intact volitional control.  Lasegue sign was positive on the left with radicular pain.  There were no symptoms of intervertebral disk syndrome.  The diagnosis was degenerative joint disease with lumbosacral strain with X-ray findings of mild osteophytosis.  There was no additional limitation of joint function.

After considering the pertinent medical history, as detailed above, the Board finds that the reduction of the Veteran's disability rating from 20 percent to 10 percent, in the June 2007 rating decision, was not sufficiently supported by the evidentiary record.  Although there was some improvement noted in the 2006 examination, it was not shown to represent an actual change in the lumbar spine disability, but rather a temporary improvement.  In 2006, his range of motion was 10 degrees greater than in the 2005 examination; and the level of pain decreased from 9 to 8 out of 10 in severity.  However, the subsequent 2007 examination showed that the Veteran could not forward flex at all and continued to have radiculopathy symptoms and take prescription pain medication for his symptoms.  As the symptomatology in the 2007 examination showed that the Veteran continued to have many of the same symptoms and also had a significant increase in limitation of motion of the lumbar spine disability, the 2006 and 2007 VA examinations do not show an improvement in the Veteran's lumbar spine disability symptoms.

As noted above, in a rating reduction case, VA has the burden of establishing improvement, as opposed to the situation in a claim for increase.  See Peyton v. Derwinski, supra.  With all due respect for the decision of the RO, the Board believes that standard had not been herein met.  We find that there was insufficient basis for finding that the Veteran's symptoms had improved on any sustainable level, and thus, the reduction from 20 to 10 percent was neither supportable nor appropriate under pertinent cited guidelines.


ORDER

Restoration of the Veteran's 20 percent disability rating for a service-connected lumbar spine disability is granted, effective from the date of reduction, September 1, 2007, to October 9, 2007, and subject to the pertinent regulatory criteria relating to the payment of monetary awards.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


